 1                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   GREYCROFT PARTNERS, IV, LP, a                  CV 19-09759 PA (JEMx)
     Delaware Limited Partnership
12                                                  JUDGMENT
                   Plaintiff,
13
            v.
14
     KATHRYN RETZER, an individual,
15
                   Defendant.
16
17
18
19
            Pursuant to this Court’s February 12, 2020 Order which dismissed plaintiff Greycroft
20
     Partners, IV LP’s (“Plaintiff”) federal securities fraud claim, and declined to exercise
21
     supplemental jurisdiction over Plaintiff’s state common law fraud claim,
22
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s federal
23
     securities fraud claim is dismissed with prejudice;
24
            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court declines
25
     to exercise supplemental jurisdiction over Plaintiff’s remaining state law claim, and that
26
     claim is dismissed without prejudice (See U.S.C. § 1367(c)(3));.
27
28
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
 2   nothing on its federal claim and that defendant Kathryn Retzer shall have her costs of suit
 3   pursuant to Federal Rule of Civil Procedure 54.
 4          IT IS SO ORDERED.
 5
 6   DATED: February 12, 2020                           _________________________________
                                                                   Percy Anderson
 7                                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
